DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2 749 463 (hereinafter, ‘463).
	Regarding claim 30, ‘463 discloses a method of automatic determination of a contour of a spectacle lens (page 3, lines 18-21), said method comprising the following steps:
acquisition of at least one image of the spectacle lens (page 3, lines 11-12);
determination of a boxing rectangle of the spectacle lens in said image, said boxing rectangle comprising at least one dimension corresponding to a width of the boxing rectangle and one dimension corresponding to a height of the boxing rectangle (page 4, lines 13-24);
definition of a parametric model of the contour of the lens (page 4, line 31);
projection in the image of a region of interest corresponding to all or part of the contour defined by the parametric model (page 4, lines 32-34);
evaluation of a similarity between each point of the projection of the region of interest in the image and a contour in said image (page 4, lines 35-38);
modification of at least one parameter of the parametric model (page 5, lines 10-15 and page 17, lines 14-20);
reiteration of steps of projection and of evaluation until a maximum of similarity is obtained between the projection of the region of interest and the contour (page 5, lines 10-14 and page 17, lines 16-20); and
deduction of the at least one of the parameters of the parametric model corresponding to the contour of the lens (page 5, lines 1 and 2).

Allowable Subject Matter
Claims 1, 2, 4, 6-8, 10-13, 16, 21-23, 27 and 29 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combinations of elements, including acquisition of a second image of the frame from a second viewing angle, the first viewing angle being different from the second viewing angle; projection of the region of interest into the first image and into the second image to obtain first and second projected images; and comparison of the first and second projected images and evaluation of a similarity between the first and second projected images, as in claims 1 and 27.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646